Title: From Thomas Jefferson to Morgan Lewis, 2 May 1806
From: Jefferson, Thomas
To: Lewis, Morgan


                        
                            Sir
                     
                            Washington May 2. 06.
                        
                        Your favor of Dec. 9. came to hand in due time, but it was not in my power to answer your enquiries as to the
                            defence contemplated for the city of New York, until Congress should come to a decision on that subject, nor was that done
                            till the close of the session. the means placed within our power by the laws are of 3. kinds 1. landbatteries 2. moveable
                            artillery. 3. gunboats. As to the first of the sum of 150,000 D. appropriated for forts & batteries generally, we
                            destine about the half to be employed for the defence of New York. what these particular works will be, is to be a subject of
                            consideration between the Secretary at War & Colo. Williams, daily expected here for that purpose; and whatever is to be
                            done will be immediately done. 2. of moveable artillery it will be in our power, & it is certainly our desire to make up
                            the present number whatever it should be. in this article neither will there be any delay. 3. of the Gunboats actually in
                            our possession most of which are but now on their way from the Mediterranean, half a dozen are destined to be stationed at
                            New York as soon as they can be got there. Congress having moreover authorised the building 50. more, when these shall be
                            finished, which we presume will be in the course of the summer, such a proportion of them will be assigned to New York as,
                            with the artillery & batteries will put that place into the state of defence which the legislature had contemplated.
                        With respect to the islands in the Waterline between the US. and the British territories, it shall be the
                            subject of immediate attention.
                  Accept my salutations & assurances of great esteem and respect.
                        
                            Th: Jefferson
                     
                        
                    